Citation Nr: 0519220	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-19 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945. The veteran died on December [redacted], 1989.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.


FINDINGS OF FACT

1.  The veteran died in December 1989.  

2.  The veteran had no service-connected disabilities at the 
time of his death.

3.  The immediate cause of death listed on the death 
certificate was myocardial infarction, and the underlying 
cause of death on the death certificate was arteriosclerotic 
heart disease.

4.  The veteran did not have arteriosclerotic heart disease 
during service or within one year of separation from service.

5.  The cause of the veteran's death, myocardial infarction 
due to arteriosclerotic heart disease, was not a result of 
service.





CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the claimant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In an October 2002 letter, the agency of 
original jurisdiction (AOJ) provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  
Specifically, the appellant was notified that VA has a duty 
to assist her in obtaining evidence necessary to substantiate 
her claim.  The appellant was notified that she should 
identify medical treatment and that VA would request 
identified medical evidence.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- service medical records - have been obtained.  The veteran 
submitted a statement from a private doctor when he filed a 
claim prior to his death for service connection for dengue 
fever, jungle rot, and undulant fever.  The appellant 
submitted a single VA Form 21-4142 (authorization and consent 
to release information to the Department of Veterans Affairs 
(VA)) in which she identified private medical treatment.  The 
AOJ requested in the October 2002 VCAA letter that she submit 
a separate VA Form 21-4142 for each individual medical 
provider.  The appellant did not submit such forms.  The duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Therefore, no further assistance with 
regard to obtaining private medical records is necessary.  As 
for obtaining a medical opinion, there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The record does include a certificate of death 
that constitutes a medical opinion regarding the cause of 
death.  

The January 2003 rating decision and the June 2003 statement 
of the case (SOC) informed the appellant of the evidence in 
the possession of VA.  As for the duty to notify the 
appellant of an inability to obtain identified records, the 
appellant did not provide separate authorizations for release 
for each private medical care provider.  Thus, there is no 
other evidence to obtain.

In the October 2002 VCAA letter, the AOJ asked the appellant 
to identify - and if possible - submit evidence pertaining to 
her claim.  In a November 2003 VCAA letter, the AOJ informed 
that the appellant that she should furnish evidence showing 
that the veteran was treated for attacks of dengue fever, 
undulant fever, and malaria in service and medical evidence 
showing a relationship between those attacks and the cardiac 
condition causing death.  In a July 2004 letter, the AOJ 
informed the appellant that she should submit any additional 
evidence to the Board.  Based on the above, VA substantially 
complied with the fourth notice element - requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

By the July 2004 letter, the AOJ informed the appellant that 
her case was being forwarded to the Board and, in effect, 
that VA would not undertake any further development in her 
claim.  Based on the above analysis, the Board finds that VA 
has fulfilled its duty to assist the veteran in the 
development of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background

The veteran's service medical records reflect that there were 
no complaints of a fever or cardiac symptomatology, or 
findings or treatment of dengue fever, undulant fever, 
malaria, or a cardiovascular disorder.  At the December 1945 
separation examination, the veteran's blood pressure was 
initially 140/72 and after three minutes, it was 140/74.  His 
pulse was 74 before exercise, 98 after exercise, and 76 three 
minutes after exercise.  The arteries, veins, heart and 
cardiovascular system were normal on examination.  No 
cardiovascular or abdominal abnormalities were noted. 

In an August 1984 statement, a private doctor reported that 
he had treated the veteran for approximately two years.  The 
doctor noted that the veteran had a case of "dingy fever" 
in the South Pacific during service and that in 1952 the 
veteran had "undulant fever" with no recurrence.  The 
doctor indicated that the veteran was in rather good health 
until 1979 when modest essential hypertension was diagnosed.  
The doctor reported that the veteran had a myocardial 
infarction in March 1979 with no significant residual.  The 
doctor noted that the veteran did quite well until October 
1982 when he had another myocardial infarction with no 
apparent residual.  The doctor indicated that the veteran had 
been virtually asymptomatic for the past year and half or 
more and that he was currently doing very well.  

On December [redacted], 1989, the veteran died.  The veteran had no 
service-connected disabilities at the time of his death.  The 
immediate cause of death listed on the death certificate was 
a myocardial infarction, which he had only had for minutes 
prior to death.  The underlying cause (disease or injury that 
initiates events resulting in death) of death listed on the 
death certificate was arteriosclerotic heart disease, which 
the veteran had had for years prior to death.

Cause of Death

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for cardiovascular disease when it is manifested to a 
compensable degree within one year following discharge from 
active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

A lay person is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through her senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, a lay person is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Moreover, as a lay person, she is not competent to report 
what a doctor may have said concerning medical causation or 
diagnosis.  Robinette v. Brown, 8 Vet. App. 69 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

In this case, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply, as it has not been alleged that the 
veteran developed dengue fever, undulant fever, malaria, or a 
cardiovascular disorder while engaging in combat with the 
enemy.

Service medical records reflect no complaints of cardiac 
symptomatology, or findings or treatment of a cardiovascular 
disorder.  At the separation examination, a cardiovascular 
disorder was not diagnosed.  The first diagnosis of a 
cardiovascular disorder was made in 1979, decades after 
active service.  There is also no competent medical evidence 
relating the arteriosclerotic heart disease to active 
service, including the alleged attacks of dengue fever, 
undulant fever, and malaria.  The private doctor in the 
August 1984 statement did not indicate that the veteran's 
myocardial infarctions were in any way related to the 
reported episode of "dingy fever" in service or, for that 
matter, the reported episode of "undulant fever" in 1952.  

While the appellant has claimed that the cause of the 
veteran's death is related to active service, she is not 
shown to be a medical expert.  Therefore, she is not 
qualified to express an opinion regarding any medical 
causation of a disorder.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, and the appellant's lay opinion cannot be accepted 
as competent evidence to the extent that they purport to 
establish such medical causation or diagnosis.  See Espiritu, 
2 Vet. App. at 494-95.  As to the appellant's assertion that 
the doctor who prepared the August 1984 statement stated that 
the veteran's in-service severe fever caused his heart 
problems, the appellant is not competent to report such 
information.  Robinette, 8 Vet. App. at 77.  Also, as noted 
above, that doctor's statement does not support the 
appellant's assertion.

Put simply, the evidence does not establish that the veteran 
had arteriosclerotic heart disease during active service or 
within one year of separation from active service, or that 
his arteriosclerotic heart disease is otherwise related to 
active service.  Accordingly, arteriosclerotic heart disease 
was not incurred in or aggravated by service, nor may it be 
presumed to have so been incurred.  Similarly, the fatal 
disease process is not related to service.  The preponderance 
of the evidence is against the claim, and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
55.  Service connection for the cause of the veteran's death 
is denied.





ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


